ORDER

PER CURIAM.
Sandra K Worley (Mother) appeals the judgment of the Circuit Court of St. Louis County denying her Motion to Relocate *515the residence of her minor child, Kevin Arthur Worley; (Kevin), and ordering Kevin’s return to his former school, because the proposed relocation of Kevin was not in the best interest of the child and the accompanying visitation schedule was unrealistic.
On appeal, Mother contends the trial court erred in entering a judgment which, in effect, conditionally suspended Steven M. Worley’s (Father) child support obligation and modified primary custody in the absence of a motion by Father to modify custody or support. Mother argues such a judgment without a Motion to Modify by Father, was not responsive to the issues raised by Section 452.377 RSMo 2000 Cumulative Supplement and not responsive to the pleadings.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the award pursuant to Rule 84.16(b).